DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shimono et al. (US 2009/0246435).
	Shimono et al. is directed to a laminate used piping material for the transfer of gasoline and like fuels (paragraph 0005).  The laminate comprises a chlorotrifluoroethylene copolymer layer (paragraph 0009).  The chlorotrifluoroethylene copolymer preferably contains 90.0-99.9 mol% of chlorotrifluoroethylene plus tetrafluoroethylene and 0.1-10 mol% of a monomer M (paragraph 0040).  When monomer M is a perfluoroalkyl vinyl ether, the monomer content is preferably 0.5-5.0 mol% (paragraph 0042).  The chlorotrifluoroethylene copolymer of Synthesis Examples 2 and 4 contains 2.5 mol% of perfluoropropyl vinyl ether and 97.5 mol% of chlorotrifluoroethylene plus tetrafluoroethylene (Table 2).  Perfluoropropyl vinyl ether reads on the perfluoroalkyl vinyl ether of instant claim 2 wherein Rf is a C3 perfluoroalkyl group.
	Since the range of chlorotrifluoroethylene plus tetrafluoroethylene and the range of perfluoroalkyl vinyl ether for the copolymer of Shimono et al. overlap the ranges recited in the claim 5, the courts have held that a prima facie case of obviousness exists.  See MPEP 2144.05.

Double Patenting
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,266,986.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions of instant claim 5 represent a genus of which the inventions described by claim 1 of U.S. Patent No. 9,266,986 is a species since the copolymer in claim 1 of U.S. Patent No. 9,266,986 is required to have a specific temperature required for causing decomposition of 1% by mass and a specific melting point.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Allowable Subject Matter
Claims 1, 3, and 4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
	Claim 1 is directed to a laminate comprising a rubber layer and a fluororesin layer.  The fluororesin layer comprises a copolymer containing chlorotrifluoroethylene, tetrafluoroethylene, and a perfluoroalkyl vinyl ether unit represented by the formula CF2=CF-O-Rf wherein Rf is a C1-C5 perfluoroalkyl group.  The copolymer contains 96.0 to 97.4 mol% of chlorotrifluoroethylene and tetrafluoroethylene and 2.6 to 4.0 mol% of the perfluoroalkyl vinyl ether relative to all monomer units constituting the copolymer.  The molar ratio of chlorotrifluoroethylene to tetrafluoroethylene in the copolymer is 15:85 to 25:75.
	Shimono et al. (US 2009/0246435) represent the closest prior art.  Upon reconsideration, the examiner agrees that the showing presented in the Declaration filed 08 January 2021 establishes that laminate of claim 1 exhibits a level of adhesiveness between the fluororesin and 

Response to Arguments
Applicant's arguments filed 08 January 2021 with respect to claim 5 have been fully considered but they are not persuasive.
	The prior art and double patenting rejections of claim 5 have been maintained because it is not commensurate in scope with the showing presented in the Declaration filed 08 January 2021.  The showing illustrates that, while the inventive fluororesin copolymer and that of the prior art both exhibit good fuel permeability and solvent cracking, laminates having a layer of the inventive copolymer and a layer of rubber result in significantly improved interlayer adhesion.  While this showing is sufficient to overcome the rejections of claims 1, 3, and 4, it is not commensurate in scope with claim 5 since this claim is directed to only the copolymer and not a laminate of a layer of copolymer and a layer rubber.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787